El Juez Asociado Senos. Aldset,
emitió la opinión del tribunal.
Los apelados, como herederos de don Ramón Cuadra Ro-dríguez, demandaron en reivindicación a doña Josefa López Cuadra y a su esposo don Manuel Rústelo Grutman alegando que su causante era dueño de una finca de 40 cuerdas de te-rreno en el barrio de Candelario Abajo del término municipal de Humaeao inscrita a su favor en el registro de la pro-piedad, de la cual segregó y vendió a don Pedro Regalado López una porción de 15 cuerdas 21 céntimos de otra y que las 24 cuerdas 79 céntimos restantes, cuya descripción hi-cieron, es propiedad de los demandantes por título de he-rencia pero la, ocupan los demandados ilegalmente, de mala fe y sin título alguno desde el año 1900.
Los demandados negaron los hechos de la demanda aun-que en la materia nueva de oposición admitieron que don Pedro Regalado López compró al causante de los deman-dantes 15 cuerdas 21 céntimos que formaban parte de otra finca de mayor cabida, y celebrado el juicio recayó senten-cia condenándolos a devolver a los demandantes la finca re-clamada y contra ella interpusieron esta apelación.
El primer motivo de error alegado por los apelantes para sostener su recurso se funda en que la corte inferior erró al admitir como prueba cierta certificación del Registro de la Propiedad de Humaeao.
Para probar los demandantes que son los dueños de las 24 cuerdas 79 céntimos que reclaman presentaron una cer-tificación en relación librada por el Registrador de la Pro-piedad de Humaeao, que no contiene una transcripción lite*475ral de los asientos del registro relativos a la finca en con-troversia, lo qne aceptan los apelados en sn alegato, sino lo qne a juicio del registrador resnlta de sns libros, a enva admisión se opusieron los demandados pero fné admitida por la corte.
Si bien el artículo 290 de la Ley Hipotecaria autoriza a los registradores de la propiedad para librar certificacio-nes en relación o literales de lo que resulte de sus registros, según se les pidieren o mandaren dar, cuando se trata de probar en los pleitos lo que aparece del registro fia de pre-sentarse certificación literal de sus asientos, si específica-mente la certificación en relación no está autorizada por la Ley Hipotecaria, porque es la manera de probar en los- tribunales las constancias de archivos públicos según dispo-nen los artículos 69, No. 6, y 74 de la Ley de Evidencia, y por tanto fué indebidamente admitida en este caso la certi-ficación no literal o en relación de los asientos del registro, evidencia que por ser primaria excluye la secundaria de testigos. No queremos decir que por virtud de los precep-tos de la Ley de Evidencia quede derogada la Ley Hipote-caria en cuanto permite que se puedan librar certificaciones en relación cuando así se interesan sino que para probar en los pleitos los asientos obrantes en el registro de la pro-piedad debe presentarse certificación literal de ellos.
Siendo fundamental el error cometido por la corte inferior al admitir dicha certificación porque se refiere a la prueba del título en que los demandantes fundan su dere-cho, debe revocarse la sentencia apelada y ordenarse la ce-lebración de un#nuevo juicio.